February 27, 2012 ACAP Strategic Fund 350 Madison Avenue, 9th Floor New York, New York 10017 Re:ACAP Strategic Fund Ladies and Gentlemen: We have acted as special Delaware counsel in connection with ACAP Strategic Fund, a Delaware statutory trust (the "Trust"), with respect to the matters set forth herein.At your request, this opinion is being furnished to you. For purposes of giving the opinions hereinafter set forth, our examination of documents has been limited to the examination of originals or copies of the following: (a) The Certificate of Trust as filed with the office of the Secretary of State of the State of Delaware (the "Secretary of State") on June 26, 2009, the Certificate of Amendment to Certificate of Trust as filed with the Secretary of State on July 1, 2009, the Certificate of Amendment to Certificate of Trust as filed with the Secretary of State on August 7, 2009, the Certificate of Amendment to Certificate of Trust as filed with the Secretary of State on October 1, 2009, the Certificate of Amendment to Certificate of Trust as filed with the Secretary of State on November 17, 2009, the Amended and Restated Certificate of Trust of the Trust (the "Restatement") as filed with the Secretary of State on December 29, 2009 (as restated, the "Certificate of Trust"); (b) The Agreement and Declaration of Trust, dated as of July 17, 2009, by the initial trustee named therein as amended and restated by the Amended and Restated Declaration of Trust, effective as of December 29, 2009, by the trustees named therein (as amended and restated, the "Trust Agreement"); ■ ■ ■ One Rodney Square ■ 920 North King Street ■ Wilmington, DE 19801 ■ Phone: 302-651-7700 ■ Fax: 302-651-7701 ACAP Stragetic Fund
